DETAILED ACTION
This office action is in response to the Request for Continued Examination filed November 8, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.
 
Claim Status
Claims 1, 3, 8, 10, 15, and 17 are currently amended.
	Claims 2, 4, 7, 9, 11, 14, 16, 18, and 20 are as originally filed.
	Claims 5, 12, 19, 21, and 22 are as previously presented.
	Claims 6 and 13 are canceled.
	Claims 23-25 are newly filed.
	Therefore, claims 1-5, 7-12, and 14-25 are currently pending.

Claim Objections
Claims 23-25 are objected to because of the following informalities:  
	Claims 23-25 recite the term “comprising” where the term ‘comprises’ is grammatically correct.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-12, 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steurer (US 2014/0231113) in view of Recce (US 2006/0285725) in view of Vuckovic (US 2015/0309640) in view of Haslam (US 5413611) in view of Challa (US 2017/0224573).
Regarding claim 1, 
Steurer disclose(s): 
A method, comprising:
electronically receiving data from one or more hardware sensing elements associated with a power tool (grip detector 163; [0021]; 18 et seq.);
measuring the received data; computing one or more data parameters based on the measuring (grip detector 163; determine whether appropriate grip [0021-4]; 18 et seq.);
determining whether to permit operation of the power tool based on the data parameters; permitting operation of the power tool when the data parameters satisfy an operation condition preset for at least one user ([0006], [0021-4]; 18 et seq.).

Steurer teaches or suggests detecting a change in the data received from the one or more hardware sensing elements (monitor instantaneous operating state [0021-4]; [0004]; 18 et seq.) computing an updated data parameter based on the change in the data received from the one or more sensing elements ([0004-11]; 18 et seq.); and altering operation of the power tool when the updated data parameters does not satisfy the operation condition by performing at least one of: generating an alarm, or preventing operation of the power tool (protective function activated; completely switching off motor; determine correct or incorrect grip [0004-11]; [0024]; 18 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, determine correct or incorrect grip, and prevent injury to users when tools is not gripped or not correctly gripped by user.
 Recce teaches or suggests: the sensing elements comprising at least one pressure sensor (Paragraphs [0071] and [0104]); determining a force profile that includes a user grip on the power tool (Paragraphs [0044], [0071]) and an operating profile of the power tool (Paragraphs [0045], [0055]); determining whether to permit operation of the power tool based on the data parameters; permitting operation of the tool when the data parameters satisfy an operation condition (comparing pressure signature profiles [0058-9]; 30 et seq.; when data parameters do not satisfy the operation condition, preventing operation of the tool [0074]; 30 et seq.); alarm is at least one of an audible alarm or a visual alarm to be presented on the power tool ([0064]; 30 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, compare pressure signature profiles and prevent unauthorized use, and indicate information and data and warn users.
Vuckovic teaches or suggests: detecting data received from sensing elements; computing data (compare pressure signals and generate another signal based on the comparison [0035]; 21 et seq.); alarm is at least one of an audible alarm or a visual alarm to be presented on the power tool ([0036-9]; 21 et seq.); generating a haptic feedback signal to drive a haptic device to produce a haptic response (variable speed and direction control; control based on position; tactile communication to user [0027]; [0039]; 21 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, improve control functions of tools, display processed information in various forms, communicate to a user using various ways.
Haslam teaches or suggests: generating a haptic feedback signal to drive a haptic device to produce a haptic response based on the data parameter (Col 3, ll. 10; 2, 60 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, transmit feedback signals representing the gripping force back to the user in the form of vibratory stimuli which change in vibratory pattern and amplitude at various selective grip forces corresponding to particular requirements.
Challa teaches or suggests: performing real-time monitoring of the one or more hardware sensing elements; responsive to the real-time monitoring; the data parameters including motion sensing data; the change in the data indicative of motion of the tool; including the change in the data indicative of motion of the tool; send an alert to a remote device over a network in view of the change in the data ([0043]; [0054]; [0035-47]; [0051-68]; 6 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, provide feedback to a user, employ feedback mechanisms based on value of applied force, measure various parameters, and implement real time behavior modifications.
 Regarding claim 2, the combination as applied above further teaches:
the data received from the one or more sensing elements associated with the power tool includes force input (Recce [0071]; 3 et seq.) of a user grip of the power tool (Steurer [0021]; 3 et seq.).
Regarding claim 3, the combination as applied above further teaches:
wherein the determination of whether to permit operation of the power tool is at least partially based on the force profile for the user grip on the power tool (Recce [0071-4]; [0059]; 3 et seq.).
Regarding claim 4, the combination as applied above further teaches:
operation of the power tool is permitted when the force profile indicates proper gripping of a smart handle (Recce [0070-2]; 3 et seq.).
Regarding claim 5, 
Recce teaches or suggests: generating a signal based on the force profile indicating proper gripping of the smart handle ([0070-4]; 3 et seq.).
The above art/combination does not expressly disclose generating a second haptic feedback signal based on the force profile indicating proper gripping of the smart handle.
Steurer teaches or suggests detecting a change in the data received from the one or more hardware sensing elements (monitor instantaneous operating state [0021-4]; [0004]; 18 et seq.) computing an updated data parameter based on the change in the data received from the one or more sensing elements ([0004-11]; 18 et seq.); and altering operation of the power tool when the updated data parameters does not satisfy the operation condition by performing at least one of: generating an alarm, or preventing operation of the power tool (protective function activated; completely switching off motor; determine correct or incorrect grip [0004-11]; [0024]; 18 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, determine correct or incorrect grip, and prevent injury to users when tools is not gripped or not correctly gripped by user.
Vuckovic teaches or suggests: generating a haptic feedback signal ([0071]; comparing pressure profile and generating a second signal based on the comparison [0035]; 6 et seq.); detecting data received from sensing elements; computing data (compare pressure signals and generate another signal based on the comparison [0035]; 21 et seq.); alarm is at least one of an audible alarm or a visual alarm to be presented on the power tool ([0036-9]; 21 et seq.); generating a haptic feedback signal to drive a haptic device to produce a haptic response (variable speed and direction control; control based on position; tactile communication to user [0027]; [0039]; 21 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, improve control functions of tools, display processed information in various forms, communicate to a user using various ways.
Haslam teaches or suggests: generating a haptic feedback signal to drive a haptic device to produce a haptic response based on the data parameter (Col 3, ll. 10; 2, 60 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, transmit feedback signals representing the gripping force back to the user in the form of vibratory stimuli which change in vibratory pattern and amplitude at various selective grip forces corresponding to particular requirements.
Regarding claim 7, the combination as applied above further teaches:
the data received from the one or more sensing elements associated with the power tool includes a current spatial orientation of the power tool (Steurer [0021]; 3 et seq.).
Regarding claim(s) 8-12, 14-20, claims are rejected for similar reasons as claims 1-7; see also above claims.
Regarding claim(s) 8, the limitations are rejected for similar reasons as claim 1.  The combination of prior art above further teaches the hardware elements. Vuckovic teaches or suggests: a non-transitory computer-readable medium [0034]; 6 et seq. having encoded therein programming code executable by a processor to perform operations comprising: (rejected under similar reasoning as claim 1).
Regarding claim(s) 15, the limitations are rejected for similar reasons as claim 1.  The combination of prior art above further teaches the hardware elements. Vuckovic teaches or suggests: a system, comprising: a memory storing instructions ([0034]; 6 et seq.); and a processing device operatively coupled to the memory, the processing device being configured to execute the instructions to cause the system to perform operations [0034] comprising: (rejected under similar reasoning as claim 1).
Regarding claim 21, the combination as applied above further teaches or suggests: 
further comprising sending an alert to a remote device over a network in view of the real-time monitoring (Challa [0043]; [0054]; [0035-47]; [0051-68]; 6 et seq.; see also claim 1 and above claim(s)).
Regarding claim 22, the combination as applied above further teaches or suggests: 
detecting the change in the data received from the one or more hardware sensing elements includes detecting a change in a pressure map, the change in the pressure map indicative of an improper grip on the power tool (Challa [0043]; [0054]; [0035-47]; [0051-68]; 6 et seq.; Steurer [0021-4]; 18 et seq.; see also claim 1 and above claim(s)).
	Regarding claims 23-25, the combination as applied above further teaches or suggests:
	Wherein the force profile comprises an activation force preset for at least one user (Recce; Paragraph [0044]).

Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.
	The applicant argues, on page 9, that the prior art of record does not teach or suggest each and every feature of amended claims 1, 8, and 15. Absent a specific argument regarding a specific limitation, the prior art of record does teach, suggest, and render obvious the subject matter of the independent claims as addressed above. Therefore, independent claims 1, 8, and 15, along with their respective dependent claims, remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Moessnang et al. (US PG Pub #2018/0043521)
	Boeck et al. (US PG Pub #2017/0008159)
	Lovelass et al. (US PG Pub #2013/0327552)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688